DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    KIRBY COLYNTHEIA WRIGHT,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-3712

                               [June 7, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 50-2010-CF-006149-AXXX-MB.

   Kirby C. Wright, Ocala, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.